By Judge James h. Chamblin
This case came before the Court on October 29, 2009, for argument upon Wise Guy’s First Motion to Compel Discovery from Fru-Con (Fru-Con Construction Corp., Cross-Defendant and Third-Party Defendant) (the “Motion”).
After consideration of the Motion, Fru-Con’s Opposition to Wise Guy’s First Motion to Compel filed October 22, 2009, the subject interrogatories, requests for production of documents, and requests for admissions, and the argument of counsel, the motion is granted.
I agree with Wise Guys’ argument that the general objections of FruCon to the subject discovery requests are confusing and not related to any particular discovery request. I am unable to tell which of the many general objections apply to which discovery request. At the very least I think such general objections are not permitted under the discovery rules unless a party in good faith makes it clear that every general objection applies to every discovery request. Considering the issues raised by the pleadings and the discovery in this case, I do not see how Fru-Con in good faith can assert every general objection to every discovery request.
*606Fru-Con asserts that it is not required to produce certain documents because of confidentiality, privilege, or work product, yet it provided no privilege log or logs as required by Rule 4:1(b)(6). If Fru-Con asserts confidentiality, privilege, or work product in its future responses to discovery, then it must provide a privilege log describing the documents not produced as required by the discovery rules.